Evans, P. J.
1. In a suit for damages for an injury alleged to have been sustained by the plaintiif while in the service of a railway company, where the undisputed evidence shows that the relation of master and servant between the plaintiif and the railway company did not exist at the time of the injury, any inaccuracy in abstract statements of law pertaining to the liability of a master to a servant is not ground for setting aside a verdict rendered in favor of the railway company.
.2. Without dealing with the questions made by the pleadings, the evidence •did not present such a case of wilful or intentional injury as required 'the presiding judge to give to the jury a cliárge touching liability on the part of a railroad company for such a tort to a mere volunteer. And the pleadings and evidence having raised a question of negligent injury, and the court having fully charged on that subject, a new trial ■will not be required, after a verdict for the defendant, on the ground that he did not charge on the theory of a wilful tort.

Judgment affirmed.


AU the Justices concur, except Holden, J., who did not preside.

Greer & Felton, for plaintiff.. Rosser & Brandon, Crum & J ones, Fames M. duPree, and J. C. Stnith, for defendant.